200 Pa. Super. 282 (1963)
Leming
v.
Carlisle Motor Sales, Inc., Appellant.
Superior Court of Pennsylvania.
Argued December 11, 1962.
March 19, 1963.
*283 Before RHODES, P.J., ERVIN, WRIGHT, WOODSIDE, WATKINS, MONTGOMERY, and FLOOD, JJ.
Irwin Albert, with him Robert E. Yetter, for appellant.
Jon F. LaFaver, with him Clinton R. Weidner, for appellees.
OPINION PER CURIAM, March 19, 1963:
The order of the Court of Common Pleas of Cumberland County is affirmed on the opinion of President Judge DALE F. SHUGHART for the court below, reported at 29 Pa. D. & C. 2d 340.